Citation Nr: 0740172	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-23 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for bilateral knee 
disability.  
 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1983 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the Los 
Angeles Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2006 the claim was remanded to the 
RO to afford the veteran a Travel Board hearing.  That 
hearing was held in September 2007; a transcript of the 
hearing is of record.  

The issue of entitlement to service connection for bilateral 
knee disability is being addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

It is not shown that the veteran's current gastrointestinal 
disability is related to service.    


CONCLUSION OF LAW

Gastrointestinal disability to include gastroesophageal 
reflux disease was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although this letter did not advise 
the veteran verbatim to submit everything he had pertinent to 
his claims, it explained the type of evidence necessary to 
substantiate his claims and asked him to submit such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claims.  
Additionally, a March 2006 letter provided  the veteran with 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.   The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claim for service connection 
for gastrointestinal disability.  An examination or opinion 
is necessary if the evidence of record (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  In the instant case the 
evidence does not indicate that the veteran's claimed current 
disability (GERD) is related to any established event, injury 
or disease in service.  As will be explained below, service 
medical records do not show that the veteran had GERD in 
service and the veteran has not specifically alleged that he 
had symptoms of GERD in service that have continued to the 
present.  Also, post service medical records do not show any 
evidence of GERD until 2004, some 15 years after service.  
Consequently, a VA examination is not necessary.  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 



II. Factual Background

Service medical records reveal that in February 1985 the 
veteran was treated in the emergency room after onset of 
chills, fever, diarrhea and abdominal pain.  He did not have 
any nausea or vomiting.  He was treated with lomotil, Tylenol 
and another medication and his symptoms all resolved except 
for a residual headache.  The diagnostic assessment was "fit 
for full duty" and the plan was for the veteran to drink 
plenty of fluids, get plenty of rest and take over the 
counter medications as necessary.  A May 1989 progress note 
showed that the veteran was complaining of a burning 
sensation on the right side that only hurt when he was lying 
down.  There was no pain whatsoever when he was up and 
active.  There was no change in bladder or bowel habits and 
no fever.  Physical examination showed pain in the post right 
abdominal oblique muscle with no frank spasm.  The diagnostic 
assessment was muscle strain and the veteran was given a 
prescription for a muscle relaxant, flexeril.  On August 1989 
separation examination the veteran's abdomen and viscera and 
mouth and throat were found to be normal with no 
gastrointestinal problems noted.  

In July 1992 the veteran was admitted to a private hospital 
after having abdominal pain for approximately 4 days.  The 
severity of the pain had increased on the night of admission 
and the veteran had been quite anorexic over a 4-day span and 
had started running a fever.  It was determined that the 
veteran had appendicitis and he was subsequently taken to the 
operating room.  At surgery a retrocecal mass was found, 
which consisted of an acutely inflamed appendix encased in a 
chronic phlegmonous mass.  The mass was excised and an 
appendectomy was done.  The veteran subsequently had no 
intraperitoneal problems with being able to eat and resume 
normal bowel function.  

A subsequent July 1992 private hospital record shows that the 
veteran was recovering fairly uneventfully from his 
appendectomy until he developed fever and acute pleuritic 
right sided pain radiating into his flank.  On examination 
the veteran had a temperature of 101.3 degrees and was 
admitted for further observation for the possible development 
of intraperitoneal infection.  He had no gastrointestinal 
symptoms of nausea and vomiting and was able to retain 
liquids normally.  He had a chest X-ray that did show an 
evolving right lower lobe pneumonitis.  His temperature 
gradually decreased over the two hospital days and no other 
problems developed.  On discharge, the veteran had a normal 
abdominal examination and his wounds were clean.  He was 
dismissed with instructions to take ampicillin, 250 
milligrams four times per day and to return in three days for 
follow-up.   

In his October 2003 claim the veteran indicated that he still 
had a weak stomach and had stomach soreness and stomach 
cramps.  

A September 2004 VA progress note shows a diagnostic 
assessment of GERD with severe daily symptoms.  Over the 
prior several months when the veteran would lay down on his 
stomach he would have reflux, which would occur with anything 
he ate. The veteran was educated regarding behavioral changes 
he could make, however, given the severity of the GERD, 
medication in the form of a proton pump inhibitor (PPI) was 
recommended.  At a subsequent March 2005 follow-up visit, the 
veteran reported that the PPI (i.e. omeprazole) had 
completely resolved the GERD.  

In his August 2004 Notice of Disagreement the veteran 
indicated that he felt that all the military medical 
treatment records were not obtained and reviewed in deciding 
his claim. He also felt that he should have been offered a VA 
medical examination to determine the level of his current 
disability.  

In his July 2005 Form 9 the veteran indicated that he had two 
visits to the emergency room during service for stomach aches 
(rather than the one visit shown in the service medical 
records that were associated with the claims file).  He also 
indicated that his stomach problems started while he was at 
El Toro Marine base.  When he was doing physical training 
with the Marines he would get a big knot/bulge in his lower 
stomach area.  The more he ran, the more painful it got.  It 
got to the point that he could not run and was put on light 
duty.  He felt that these problems in service marked the 
beginning of his appendix failing.  Currently, he was taking 
omeprazole to treat his acid reflux, which appeared to be a 
direct result from the stomach aches he was having in 
service.  He emphasized that he almost lost his life as a 
result of his appendicitis not being diagnosed in service.  
He noted that when he went in to have his appendix removed, 
the physician was shocked that his appendicitis was not found 
much sooner.

At his September 2007 Board hearing the veteran indicated 
that he first experienced stomach problems in service when he 
went to the Emergency Room in Puerto Rico on June 11, 1984.  
He started to feel right flank pain and a knot started to 
come up in his stomach.  As a result, he received medication 
at the emergency room and he would end up coming back and 
forth.  He eventually got tired of doing this, though, and 
did not want to go to sick call all the time.  Later, when he 
started to run, the further he ran, the more the knot would 
tighten up and come up in his stomach.  Consequently, he 
backed off running.  When he got to El Toro, though, he had 
no choice but to run even though when he did so, the knot was 
really forthcoming.  Based on his previous experience in 
Puerto Rico, he did not go to the Emergency Room immediately.  
Then, during a night shift, he ended up in the Emergency Room 
because he had chills, diarrhea, a fever and abdominal pain.  
Even so, the next morning after he left the ER, he had to go 
to sick call because his symptoms were not resolved.  He was 
then treated with a muscle relaxant, flexeril, and some more 
Ivs.  The pain then just continued to be a constant thing 
throughout his military career.  The symptoms were always the 
same every time he went in for treatment for his stomach; 
chills, fever, diarrhea and constant abdominal pain.  When he 
finally got his appendectomy in 1992, the doctor indicated 
that he was surprised the veteran was still alive as his 
appendix was huge and was being choked off by a hairy growth 
that should have been taken care of much earlier. 

III. Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  If chronicity of a disability manifested in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim [of service 
connection].  38 C.F.R. § 3.303(b).   To prevail on the 
question of service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury (disability).  Hickson v. West; 13 Vet. 
App. 247, 248 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Analysis

The Board finds that the veteran's current gastrointestinal 
disability, GERD, is reasonably established as he was 
diagnosed as having the disorder in 2004 and noted to still 
have it in 2005.  It is also clear from the record that the 
veteran did experience at least some level of abdominal 
distress in service.  He had one emergency room visit (two 
visits by the veteran's account) for fever, chills, diarrhea 
and abdominal pain and at least one outpatient visit for 
right flank pain (with the veteran reporting a number of 
other sick call visits and persistent pain while running).   

There is, however, no competent medical evidence of record of 
any relationship between the gastrointestinal problems in 
service and the veteran's current gastrointestinal 
disability, GERD.  Notably, the service medical records do 
not show that any of the gastrointestinal distress the 
veteran experienced in service was due to GERD and according 
to the record, the veteran was first diagnosed with GERD in 
2004 some 15 years after service.   Also, the veteran has not 
specifically alleged that that he experienced stomach or 
esophageal symptoms from GERD (e.g. reflux when lying down) 
in service or at any time prior to 2004.  A lengthy interval 
of time between service and initial postservice manifestation 
of a "disability" for which service connection is sought 
is, of itself, a factor against a finding that the disability 
was incurred or aggravated in service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Additionally, although the 
veteran may believe that his current GERD is related to his 
stomach problems in service, as a layperson, his beliefs are 
not competent evidence of a medical diagnosis or nexus.  (See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): "Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required).  
In the absence of any competent evidence of record of a 
relationship between the veteran's current GERD and his 
stomach problems in service, a medical nexus cannot be 
established.  Id.  

The veteran contends that the stomach problems in service 
were actually early manifestations of his appendicitis and 
that in turn his appendicitis eventually led to his current 
gastrointestinal disability (i.e. GERD).  In this regard, the 
Board notes that there is no competent medical evidence of 
record linking the veteran's stomach problems in service to 
his diagnosed appendicitis some three years later.  Id. 

Even if competent evidence did establish such a link, there 
is no competent evidence of record showing that the veteran 
experienced any residual gastrointestinal disability as a 
result of his 1992 appendectomy and no competent medical 
evidence of record showing that there is any relationship 
between the gastrointestinal symptoms he experienced in 
conjunction with his appendicitis and the symptoms he now 
experiences in conjunction with his GERD.  The veteran has 
asserted that he experienced his gastrointestinal problems 
continuously, from service to the time of his appendectomy 
and then from the time of his appendectomy until the present.  
The medical documentation of record, however, contradicts 
this assertion as it is devoid of any complaints, treatment 
or diagnoses of gastrointestinal distress from 1992 (when the 
veteran received his appendectomy) until 2004 (when he was 
diagnosed with GERD).  In the absence of any such 
documentation or any reasonable explanation from the veteran 
as to why he would not seek medical care for gastrointestinal 
distress from 1992 to 2004, and in the absence of any medical 
opinion of record noting residual disability from 
appendicitis or a relationship between the appendicitis and 
the GERD, the weight of the evidence is against a finding 
that the veteran's GERD is related to his earlier 
appendicitis or a finding that the veteran otherwise has any 
residual gastrointestinal disability from his appendicitis.  

In summary, given that a nexus has not been shown between the 
stomach problems the veteran experienced in service, and his 
current gastrointestinal disability, GERD, the preponderance 
of the evidence is against this claim and it must be denied.       
 

ORDER

Entitlement to service connection for gastrointestinal 
disability to include gastroesophageal reflux disease (GERD) 
is denied.  


REMAND

As mentioned above a VA medical examination is necessary if 
the evidence of record (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  In the instant case the evidence of record 
contains competent evidence of current bilateral knee 
disability as the veteran has been diagnosed as having 
bilateral chondromalacia patella.  Also, the evidence has 
established that the veteran had at least some level of knee 
problems in service as a June 1986 service medical record 
shows that he was seen for follow up for left knee problems.  
Additionally, the veteran's testimony that the knee problems 
he experienced in service continued to the present day 
constitutes at least an indication that there may be an 
association between service and the veteran's current 
bilateral knee disability.  Consequently, as there is not 
sufficient evidence to render a decision on the veteran's 
claim for bilateral knee disability and he has not been 
afforded a VA knee examination, such examination should be 
provided.  The Board notes that although it has not actually 
been established that the veteran had any right knee problems 
in service, given the bilateral nature of his current knee 
disability and given that he has alleged that he received 
treatment in service for bilateral chondromalacia patella at 
Long Beach Naval Hospital (see the veteran's August 2004 
request for information to reconstruct medical data and the 
veteran's September 2007 hearing testimony), the Board finds 
that it is reasonable to provide him with an examination of 
both knees.  In addition, as it does not appear that the RO 
attempted to obtain hospital "clinical records" of the 
alleged knee treatment from Long Beach Naval Hospital, on 
Remand, the RO should make such attempts.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make specific, 
reasonable efforts to obtain hospital 
"clinical records" pertaining to 
treatment of the veteran for bilateral 
knee disability at Long Beach Naval 
Hospital during the time-frame specified 
by the veteran.  

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for bilateral 
knee disability from October 2006 to the 
present and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.

3.  The RO should arrange for a VA 
examination by an orthopedic physician to 
determine the likely etiology of the 
veteran's current bilateral knee 
disability.   The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion as 
to whether such disability is at least as 
likely as not related to the veteran's 
military service.  The examiner should 
explain the rationale for the opinion 
given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


